                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JULIE BAROODY, and                        )
WILLIAM B. FARMER,                        )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )       Case No.: 4:20-cv-217-AW-MAF
                                          )
CITY OF QUINCY, FLORIDA,                  )
KEITH A. DOWDELL, in his official         )
capacity as Commissioner and Mayor of the )
City of Quincy, RONTE R. HARRIS, in his )
official capacity as Commissioner and     )
Mayor Pro-Tem of the City of Quincy, and )
ANGELA G. SAPP, in her official capacity )
as Commissioner of the City of Quincy,    )
                                          )
       Defendants.                        )
                                          )

  REPORT IN RESPONSE TO ORDER GRANTING IN PART MOTION
FOR CASE MANAGEMENT CONFERENCE AND SCHEDULING ORDER

      The Parties, by and through undersigned counsel, submit this joint report in

response to this Court’s May 8, 2020 Order Granting In Part Motion for Case

Management Conference and Scheduling Order (ECF 8), and state the following:

      A.    THE MEETING. The following persons conferred per the Court’s

Order on May 11, 2020, at 10:00 a.m., and subsequently by electronic means:

      Ryan Andrews, Esq., as Counsel for Plaintiffs;

      Mohammad Jazil, as Counsel for Defendants.
      Joseph Brown, as Counsel for Defendants
      B.     PLAINTIFFS’            FORTHCOMING               MOTION            FOR

PRELIMINARY INJUNCTION. The parties understand that Plaintiffs will soon

be filing a motion seeking preliminary injunctive relief, and request that Defendants

be allowed two (2) weeks from the filing of such motion to respond thereto, and that

Plaintiffs be allowed to file a reply brief prior to a hearing upon such motion, to be

set at the Court’s convenience prior to the June 9, 2020 Quincy City Commissioner

elections.   Plaintiffs intend to seek discovery including production of documents

and depositions, potentially including multiple City Commissioners, the City

Manager, and the consultant hired by the City to prepare redistricting maps.

Plaintiffs wish to complete this discovery within two weeks. Without the benefit of

the Plaintiffs preliminary injunction motion or any actual discovery requests, it is

difficult for Defendants to advise on their position regarding the appropriate scope

of any discovery; however, in any event Defendants do not believe the full extent of

the Discovery requested by the Plaintiffs is warranted or justified, and in particular

object to proposed depositions of City commissioners. Plaintiffs have advised that

they will offer expert testimony. If so, Defendants request Plaintiffs’ expert and any

expert report be made available within a week of Plaintiffs filing their preliminary

injunction motion. Defendants do not anticipate retaining an expert witness at this

stage of the proceeding at this time.




                                          2
Respectfully submitted,

ANDREWS LAW FIRM
822 North Monroe Street
Tallahassee, Florida 32303
T: (850) 681-6416 / F: 681-6984

/s/ Ryan J. Andrews
RYAN J. ANDREWS (FBN 0104703)
ryan@andrewslaw.com
STEVEN R. ANDREWS (FBN 0263680)
steve@andrewslaw.com
DAVID A. WEISZ (Pro Hac Vice Forthcoming)
service@andrewslaw.com
Counsel for Plaintiffs

/s/ Joseph A. Brown
MOHAMMAD O. JAZIL (FBN 72556)
  mjazil@hgslaw.com
JOSEPH A. BROWN (FBN 25765)
 jbrown@hgslaw.com
KRISTEN C. DIOT (FBN 118625)
  KDiot@hgslaw.com
HOPPING GREEN & SAMS, P.A.
119 South Monroe Street, Suite 300
Tallahassee, Florida 32301
Phone: (850) 222-7500
Fax: (850) 224-8551
Counsel for Defendants




        3
